DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1 and 12 have been amended.  Claims 1, 4-7, 12 and 14-20 remain pending and have been examined in this application.  

Claim Rejections - 35 USC § 112
3.	The 35 U.S.C. 112 rejections of claims 1, 4-7, 12, and 14-20 are hereby withdrawn pursuant to the clarifying amendments made on September 30, 2021.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4-12 and 14-20 are directed to a method or system for authenticating a check.  This invention is directed to an abstract idea, a fundamental economic practice because it merely involves the collection/extraction of data and the organizing of that collected data as well as its storage.  Further, these claims are considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (i.e. an abstract idea).  Moreover, the steps of imaging a negotiable instrument, converting this negotiable instrument into electronic data, transmitting this data to a financial institution and then enabling (the holder) of the negotiable instrument to access funds in an account prior to the electronic data representative of the negotiable instrument being cleared  (i.e. updating the account of the negotiable  See MPEP 2106.05 (d) II; see also Symantec, 838 F.3d at 1321; Alice Corp., 134 S. Ct. at 2359; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348.
It is further noted that the applicant’s invention is not improving the computer or functioning of the computer nor resulting in the improvement of any other technological device.  The invention is performed using general purpose computers and standard technological components (Applicant’s own specification sections [0015]-[0026]).
The features set forth in the independent and dependent claims neither improve technology nor the functioning of technology such as a computer.  Furthermore, the 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2015/0088740 to Doyle.
 (A)	As per claim 1, Kenyon teaches a method comprising:
receiving, via a network,  input with regard to a check within an authorized account session for the account on which the check is drawn (Kenyon: Abstract and Sections [0017], [0034], [0044] and [0046]); and
storing, on the data storage device prior to presentment of the check to the payee, the received input to authorize payment on the check when data of the check is 
retrieving and providing, by a computing system of a financial institution that maintains the account on which the check is drawn, the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing (Kenyon: Sections [0014], [0015], These one or more computers may provide the eWallet as a financial service and may be associated with and/or provided by a vendor, a biller, a financial institution, [0020], [0050], [0077]) 
Kenyon does not teach the following which is taught by Doyle:
the input including an electronic image of the check as written out in handwriting to a payee (Doyle: Figures 17 and 30  and page 1, para. 4, Check Clearing for the 21.sup.st Century Act (Check21 Act) was passed in the United States which makes the digital image of a check legally acceptable for payment purposes in the same manner as a traditional paper check. Under the Check21 Act, rather than exchanging paper checks between banks when a payee deposits a check, one bank can simply send an image of the check to the other bank.and Sections [0077] and [0115]-[0117] and [0152]) and;
performing through the execution of data processing instructions by a computer process, optical character recognition on the check image to obtain textual data from the check that is to be stored on a data storage device along with the check image (Doyle: Figure 30 and Section [0152]).
At the time the invention disclosed in this application was filed, it would have been obvious of one of ordinary skill in the art to have modified Kenyon with these above, aforementioned teachings from Doyle with the motivation of having a means of passing value remotely and electronically, as recited in Doyle (Doyle: Section [0006]).
 (B)	As per claim 4, in Kenyon the input is received via a network from a mobile device app (Kenyon: Sections [0022] and [0060]).

(D)	As per claims 19-20, in Kenyon the system is a mobile device and the data processing activities are performed by a mobile device app that executes on the mobile device (Kenyon: Figure 1: Sections [0017]; [0021]-[0030] and [0060]).
9.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2015/0088740 to Doyle, as applied to Claims 1 and 12, above, respectively and in further view of US Patent Application Publication 2005/0087598 to Yamanaka.
(A)	As per claim 5, Kenyon in view of Doyle do not teach the following feature which is taught by Yamanaka (Sections [0095] and [0096]):
	transmitting at least a portion of the data obtained (from the check) by performance of optical character recognition over the network to the mobile device with a request for verification and correction 

(B)	As per claim 6, the combined teachings of Kenyon in view of Doyle in view of Yamanaka teach the step of receiving the verification of the OCR data (e.g. check data) via the network from the mobile device app (Yamanaka: Figure 8 and Sections [0095]-[0097]).
	The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(C)	As per claim 7, the combined teachings of Kenyon in view of in view of Doyle in view of Yamanaka teach that the received verification includes at least one correction to the check data (Yamanaka: Figure 8 and Sections [0095]-[0097]).
	The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(D)	As per claims 16-18, these claims are substantially similar to Claims 5-7, these claims are substantially similar to Claims 5-7, respectively, and are therefore rejected in the same manner as these claims, which is set forth above.
s 1, 4, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2012/0030105 to Jones in further view of US Patent Application Publication 2015/0088740 to Doyle.
 (A)	As per claim 1, Kenyon teaches a method comprising:
receiving, via a network,  input with regard to a check within an authorized account session for the account on which the check is drawn (Kenyon: Abstract and Sections [0017], [0034], [0044] and [0046]); and
storing, on the data storage device, the received input to authorize payment on the check when data of the check is subsequently received for payment processing (Kenyon: Abstract and Section [0046]).
Jones teaches storing, on the data storage device prior to the presentment of the check to the payee, the received input to authorize payment on the check when data of the check is subsequently received for payment processing (Jones:  Abstract and Sections [0036], [0038], [0043], [0048] and [0052]);
Jones also teaches retrieving and providing the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing (Jones: Section [0052]).
At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Kenyon with 
Kenyon in view of Jones do not teach the following which is taught by Doyle:
the input including an electronic image of the check as written out to a payee (Doyle: Figures 17 and 30  and Sections [0077] and [0115]-[0117] and [0152]) and;
performing through the execution of data processing instructions by a computer process, optical character recognition on the check image to obtain textual data from the check that is to be stored on a data storage device along with the check image (Doyle: Figure 30 and Section [0152]).
At the time the invention disclosed in the instant application was filed, it would have been obvious of one of ordinary skill in the art to have modified Kenyon in view of Jones with these above, aforementioned teachings from Doyle with the motivation of having a means of passing value remotely and electronically, as recited in Doyle (Doyle: Section [0006]).
 (B)	As per claim 4, in Kenyon in view of Jones in further view of Doyle the input is received via a network from a mobile device app (Kenyon: Sections [0022] and [0060]).

(D)	As per claims 19-20, in Kenyon in view of Jones in further view of Doyle the system is a mobile device and the data processing activities are performed by a mobile device app that executes on the mobile device (Kenyon: Figure 1: Sections [0017]; [0021]-[0030] and [0060]).
11.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2012/0030105 to Jones in further view of US Patent Application Publication 2015/0088740 to Doyle, as applied to Claims 1 and 12, above, respectively and in even further view of US Patent Application Publication 2005/0087598 to Yamanaka.
(A)	As per claim 5, Kenyon in view of Jones in further view of Doyle do not teach the following feature which is taught by Yamanaka (Sections [0095] and [0096]):

At the time the invention disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Kenyon in view of Jones in further view of Doyle with these above, aforementioned teachings from Yamanaka with the motivation of having a means of ensuring that the OCR results could be corrected if the OCR process was unsuccessful as suggested/implied by Yamanaka (Figure 8 and Section [0095]).
(B)	As per claim 6, the combined teachings of Kenyon in view of Jones in further view of Doyle in even further view of Yamanaka teach the step of receiving the verification of the OCR data (e.g. check data) via the network from the mobile device app (Yamanaka: Figure 8 and Sections [0095]-[0097]).
The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(C)	As per claim 7, the combined teachings of Kenyon in view of Jones in further view of Doyle in even further view of Yamanaka teach that the received verification includes at least one correction to the check data (Yamanaka: Figure 8 and Sections [0095]-[0097]).

(D)	As per claims 16-18, these claims are substantially similar to Claims 5-7, these claims are substantially similar to Claims 5-7, respectively, and are therefore rejected in the same manner as these claims, which is set forth above.
	
Response to Arguments
12.	The 35 U.S.C. 101 rejection set forth in the previous Office Action has been maintained.  Applicants have not provided a nexus between the most recent guidance and their claims limitations and have not set forth how and which of their limitations transform the abstract idea, to which the invention is directed towards, into a practical application.  The applicants claims that the invention is directed to receiving specific data to authorize this data for further payment processing.  However, these functions are still the standard computing functions of transmitting/receiving data and then performing repetitive calculations (i.e. data comparisons) of this data with other data.  It is further noted that the broadest reasonable interpretation of the claims include embodiments that can be performed by a human using pen and paper and a human entering manual commands to perform an OCR process.  Alternatively, the OCR process can be omitted and this process can be performed by a human to arrive at the inventive solution of the invention. Even though the claimed method amounts to more than a 
13.	Applicants’ arguments with regards to the 35 U.S.C. 103 rejections are not persuasive.  As has been set forth in the 35 U.S.C. 103 rejection all the limitations are taught by one or more prior art references and proper rationale has been set forth for combining the teachings from the secondary references with the primary reference Kenyon.  The Office has also clearly pointed out where the newly added limitation of Claim 1 and Claim 12 is taught.  This limitation is taught both by the Kenyon and Doyle references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624